GEORGE W. HAIGHT, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Haight v. CommissionerDocket No. 6141.United States Board of Tax Appeals4 B.T.A. 1075; 1926 BTA LEXIS 2067; September 27, 1926, Decided *2067  Under the Revenue Act of 1921, a wife in California was entitled to file a separate return and be taxed separately upon her separate earnings.  Estate of George W. Randall,4 B.T.A. 679">4 B.T.A. 679. W. C. Mather, Esq., for the petitioner.  George E. Adams, Esq., for the respondent.  MORRIS*1075  This is a proceeding for the redetermination of a deficiency of $283.74, income tax for 1922.  The deficiency results from the inclusion of earnings of the wife in income of the husband.  The appeal was submitted on the pleadings.  FINDINGS OF FACT.  George W. Haight, in 1922 and prior and subsequent thereto, was the head of a family and was domiciled with his wife in Los Angeles, Calif.*1076  During 1922 the petitioner's wife received a salary of $2,705.89 representing her separate earnings.  She filed a separate return for 1922 returning the salary as her income for that year.  The Commissioner treated the separate earnings of the wife as income of the husband, increased the petitioner's income for 1922 in that amount, and determined the deficiency here in question.  OPINION.  *2068 MORRIS: Since we have found as a fact that the earnings of the wife were separate and apart from that of the husband, it follows that in accordance with our opinion in the , the determination of a deficiency against the petitioner is in error.  Judgment for the petitioner.